Per Curiam.

The respondent was convicted of Federal income tax evasion, which determination was sustained on appeal, United States v. Aberson (419 F. 2d 820 [2d Cir., 1970], cert, den. 397 U. S. 1066).
The crime of which respondent has been convicted is a felony (U. S. Code, tit. 26, § 7201) and would mandate summary disbarment except that it is cognizable by the laws of this State as a misdemeanor (Tax Law, § 376; Matter of Taylor, 29 A D 2d 132,133).
The charge had to do with income from oil well deals outside the State of New York. Any question of delay in the trial was considered by the Circuit Court of Appeals.
We note that respondent, who is 75 years old, has served his sentence. We cannot condone the seriousness of his offense, but we take into account his age and previous record and the *310fact that he has not practiced law during the period of time from the date of his conviction until the final hearing before the Referee. Under the circumstances, we set the discipline at three months ’ suspension.
McGtvern, J. P., Kupeerman, McNally, Tilzer. and Capozzoli, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three months, effective August 7, 1972.